Citation Nr: 0021204	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Jackson, Mississippi, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a low back 
disorder.


FINDINGS OF FACT

1.  In a January 1993 decision, the Board denied a claim by 
the veteran seeking entitlement to service connection for a 
low back disorder, concluding that the preponderance of the 
evidence did not indicate that his current back disorder was 
related to an inservice back injury or was otherwise related 
to service.

2.  The evidence added to the record since the January 1993 
Board decision does not include any competent evidence 
bearing directly and substantially on the issue of a 
relationship between the veteran's current low back disorder 
and his military service, including an inservice back injury; 
the evidence received since January 1993 is not so 
significant that it must be considered in order to properly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1993 Board decision denying a claim for 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  Evidence received since the January 1993 Board decision 
is not new and material evidence to reopen a prior, final 
denial of a claim for entitlement to service connection for a 
low back disorder.  38 U.S.C.A. §§ 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the record shows that the veteran was 
originally denied entitlement to service connection for a low 
back disorder by the RO in April 1971.  Numerous subsequent 
decisions by the RO have confirmed that decision.  In a 
January 1993 decision, the Board also denied entitlement to 
service connection for a low back disorder (after determining 
that new and material evidence had been submitted to reopen 
that claim).  These decisions are all final, and the January 
1993 Board decision is the last prior final denial of the 
claim.  See  38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

In the current appeal, the veteran is again requesting 
entitlement to service connection for a low back disorder.  
Thus, he is again seeking to reopen with new and material 
evidence his previously and finally denied claim for service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1999).  Entitlement to service connection 
may also be granted for a chronic disability.  However, that 
disability must either be shown to be chronic in service or 
there must be evidence of a continuity of symptomatology 
sufficient to show that a condition noted in service was a 
chronic condition.  38 C.F.R. § 3.303(b) (1999).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1999).

The evidence considered by the Board in its January 1993 
decision consists of service, VA, and private medical 
records, as well as numerous lay statements by the veteran 
and others.  As described in that decision, the veteran's 
service medical records show that he tore ligaments in his 
back 6 months prior to service and wore a back brace upon 
entering active duty.  They also show that he incurred an 
injury to his back in service when he fell from a truck.  X-
rays revealed possible congenital spina bifida.  Upon 
separation, the veteran admitted to recurrent back pain and 
physician remarks indicated that he had worn a back brace in 
the past.  There were no sequelae or complaints.

Subsequent to service, VA and private medical records first 
show complaints referable to the veteran's low back in the 
late 1980s, many years after service.  VA examination in 
December 1987 revealed that he had findings suggestive of 
congenital spina bifida, lumbosacral articulation, and 
degenerative joint disease of the lumbosacral spine; there 
was also evidence of an old calcified herniated disc at L4-
L5.  A January 1990 VA examination report notes subjective 
complaints of chronic low back pain.  A February 1991 private 
physician letter provides a medical opinion intimating that 
the veteran's old calcified herniated disc likely originated 
in service.  A November 1992 VA medical opinion concludes 
that, given the veteran's low back symptomatology in service, 
the possibility of a relationship between the inservice back 
injury and current calcified herniated disc was remote.

Lay statements by the veteran, a fellow service member, and 
his accredited representative, including sworn testimony 
during October 1987 and July 1991 personal hearings, assert, 
in essence, that the veteran injured his back during service 
and that he had had constant pain in that area ever since.  
The veteran indicated that the injury to his back prior to 
service involved the upper back.  The statements, overall, 
assert that his calcified herniated disc was related to the 
inservice back injury.

In January 1993, after review of all of the evidence in the 
claims file, the Board recognized that the veteran currently 
had a low back disorder that involved congenital spina bifida 
and an old calcified herniated disc at L4-L5.  It also 
accepted that he incurred an injury to his back during 
service.  However, it denied his claim for entitlement to 
service connection for a low back disorder because it found 
insufficient evidence that his current back disorder was 
related to the inservice injury or otherwise was a chronic 
disability that began in service.  The preponderance of the 
evidence was against such a finding.

In light of the above, the matter before the Board at this 
time is whether the evidence received since the Board's 
January 1993 decision bears directly and substantially upon 
the specific "issue at hand," i.e. a relationship between 
the veteran's current low back disorder and his military 
service, including the inservice back injury.  38 C.F.R. 
§ 3.156(a) (1999); Evans v. Brown, 9 Vet. App. 273 (1996).  
The Board finds that it does not.

The evidence submitted since the Board's January 1993 
decision consists of copies of the veteran's service medical 
records, additional lay statements by the veteran, and an 
August 1998 private physician letter and statement.  The 
service medical records are duplicate copies of records 
already in the claims file.  They were already considered by 
the Board in January 1993.  As such, they are not "new" 
evidence.  38 C.F.R. § 3.156(a)  (1999)  (stating that new 
and material evidence must be "neither cumulative nor 
redundant"); Evans, 9 Vet. App. at 283  (Evidence is "new" 
when it is not of record at the time of the last prior 
disallowance and not merely cumulative of other evidence that 
was then of record.).

Similarly, the additional lay statements by the veteran are 
not "new" evidence.  These statements, including those made 
in his notice of disagreement and substantive appeal, merely 
reiterate contentions already made and presented before the 
Board in January 1993.  They contend that he injured his back 
during service, that he has had chronic back pain since that 
time, and that this injury was related to his old herniated 
disc.  The Board finds that these statements provide no 
additional information.  They are redundant and cumulative of 
statements already offered by the veteran.  Id.

Finally, the Board finds that the August 1998 private 
physician letter and statement are not new and material 
evidence.  Those documents indicate that the veteran 
currently had low back pain and that he injured his back in 
service.  They show the results of physical examination and 
interpretation of X-rays.  They reflect that he had spina 
bifida and degenerative joint disease of the lumbosacral 
spine, with a calcified disc herniation at L4-L5.  The 
overall impression was that the veteran had "definite 
objective findings consistent with significant impairment."  
These documents are not new and material evidence because 
they only address facts concerning the veteran's low back 
that were already of record.  That he injured his back in 
service and that he currently has spina bifida, degenerative 
joint disease, and a calcified herniated disc were 
acknowledged and accepted by the Board in its 1993 decision.  
The Board denied the veteran's claim because it found 
insufficient evidence of a relationship between the current 
back pathology and service, including the inservice back 
injury.  Nothing in the August 1998 documents addresses this 
issue.  As such, the documents do not bear "directly and 
substantially upon the specific matter under consideration."  
38 C.F.R. § 3.156  (1999). 

After careful review of the record, the Board finds that no 
competent evidence bearing directly on a relationship between 
the veteran's current low back disorder and his military 
service has been submitted since the Board's January 1993 
decision.  As such, no new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for a low back disorder.  Therefore, the claim is 
not reopened.  See Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999).

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its September 1998 rating decision and subsequent 
Statement of the Case, in which he was informed that the 
reason for the denial of his claim was that no new and 
material evidence had been submitted.  Moreover, unlike the 
situation in Graves, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that might be relevant and probative to this claim.

In light of the above, the Board must deny the veteran's 
appeal.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 

